             Case 2:19-cv-00597-RSM Document 52 Filed 06/09/21 Page 1 of 1




 1                                                 THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4
                              UNITED STATES DISTRICT COURT
 5                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
     CYNTHIA JOHNSON, BRENDA BEZEREDI,
 7   JAINE BIALK, on behalf of themselves and all                 Case No. 2:19-cv-00597-RSM
     others similarly situated,
 8                                                                  ORDER ON
                           Plaintiffs,                             PLAINTIFFS’
 9                                                           UNOPPOSED MOTION FOR AN
             v.                                            AWARD OF ATTORNEYS’ FEES AND
10                                                         REIMBURSEMENT OF LITIGATION
     THE BOEING COMPANY,                                             EXPENSES
11
                           Defendant.
12

13         For the reasons set forth in Plaintiffs’ Unopposed Motion for an Award of Attorneys’ Fees

14 and Reimbursement of Litigation Expenses, the Court hereby orders the following:

15         1. The Motion is GRANTED.

16         2. An award of attorneys’ fees in the amount of $666,666.67, which is equal to 33.33%

17 of the Class Settlement Fund, is approved;

18         3. Reimbursement of litigation expenses in the amount of $21,402.70 is approved.

19         It is SO ORDERED.

20         DATED this 9th day of June, 2021.

21

22                                              A
                                                RICARDO S. MARTINEZ
23                                              CHIEF UNITED STATES DISTRICT JUDGE

24
     ORDER                                                          McGillivary Steele Elkin LLP
25                                                             1101 Vermont Ave. NW, Suite 1000
     Case No. 2:19-cv-00597-RSM                                          Washington, DC 20005
                                                                                 (202) 833-8855
